Exhibit 10.3

 

REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT

 

THIS REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT (this “Agreement”), dated as
of October 27, 2020, is made and entered into by and among Bluescape
Opportunities Acquisition Corp., a Cayman Islands exempted company (the
“Company”), Bluescape Sponsor LLC, a Delaware limited liability company (the
“Sponsor”), ZP Master Utility Fund, Ltd., a Cayman Islands exempted company
(“Zimmer”), and the undersigned parties listed under Holder on the signature
page hereto (each such party, together with the Sponsor, Zimmer and any person
or entity who hereafter becomes a party to this Agreement pursuant to
Section 6.2 of this Agreement, a “Holder” and collectively the “Holders”).

 

RECITALS

 

WHEREAS, the Sponsor currently owns 16,486,250 (up to 2,156,250 of which are
subject to forfeiture depending on the extent to which the underwriters’
over-allotment option is exercised) shares of the Company’s Class B ordinary
shares, par value $0.0001 per share (the “Class B Ordinary Shares”), and certain
of the other Holders currently own an aggregate of 45,000 Class B Ordinary
Shares, which were received from the Sponsor;

 

WHEREAS, the Class B Ordinary Shares are convertible into the Company’s Class A
ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), at the
time of the initial Business Combination on a one-for-one basis, subject to
adjustment, on the terms and conditions provided in the Company’s amended and
restated memorandum and articles of association, as may be amended from time to
time;

 

WHEREAS, on October 27, 2020, the Company, the Sponsor and Zimmer (collectively,
the “Purchasers”) entered into that certain Private Placement Warrants Purchase
Agreement, pursuant to which the Purchasers agreed to purchase 13,500,000
warrants (or up to 15,225,000 warrants if the Underwriter’s (as defined below)
option to purchase additional units in connection with the Company’s initial
public offering is exercised in full) (the “Private Placement Warrants”), in a
private placement transaction occurring simultaneously with the closing of the
Company’s initial public offering;

 

WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended Business Combination (as defined below), the Sponsor or certain of
the Company’s officers or directors may, but are not obligated to, loan the
Company funds as the Company may require, of which up to $1,500,000 of such
loans may be convertible into an additional 1,500,000 Private Placement Warrants
(the “Working Capital Warrants”); and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 



 

 

 

Article 1
DEFINITIONS

 

1.1          Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the principal
executive officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Combination” shall mean any merger, share exchange, asset acquisition,
share purchase, reorganization or other similar business combination with one or
more businesses, involving the Company.

 

“Commission” shall mean the U.S. Securities and Exchange Commission.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Demanding Holder” shall have the meaning given in subsection 2.1.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-1” shall have the meaning given in subsection 2.1.1.

 

“Form S-3” shall have the meaning given in subsection 2.3.1.

 

“Founder Shares” shall mean the Class B Ordinary Shares and shall be deemed to
include the Ordinary Shares issuable upon conversion thereof.

 

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the closing price of the Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for share splits, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, share exchange, reorganization or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 



2 

 

 

“Holders” shall have the meaning given in the Preamble.

 

“Insider Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and between the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

 

“Nominee” is defined in Section 6.1.

 

“Ordinary Shares” shall have the meaning given in the Recitals hereto.

 

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letter and any
other applicable agreement between such Holder and the Company, and to any
transferee thereafter.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and any of the Ordinary Shares issued
or issuable upon the exercise or conversion of the Private Placement Warrants
and that are held by the initial purchasers of the Private Placement Warrants or
their Permitted Transferees, the period ending 30 days after the completion of
the Company’s initial Business Combination.

 

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 



3 

 

 

“Registrable Security” shall mean (a) the Founder Shares (including any Ordinary
Shares or other equivalent equity security issued or issuable upon the
conversion of any such Founder Shares or exercisable for Ordinary Shares),
(b) the Private Placement Warrants (including any Ordinary Shares issued or
issuable upon the exercise of any such Private Placement Warrants), (c) the
Working Capital Warrants (including any Ordinary Shares issued or issuable upon
the conversion of working capital loans), (d) any outstanding Ordinary Shares or
any other equity security (including the Ordinary Shares issued or issuable upon
the exercise of any other equity security) of the Company held by a Holder as of
the date of this Agreement, (e) any other equity security of the Company issued
or issuable with respect to any such Ordinary Shares by way of a share
capitalization or share split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization, and (f) any public
units, Ordinary Shares or warrants of the Company purchased by a Holder after
the consummation of the Company’s initial public offering; provided, however,
that, as to any particular Registrable Security, such securities shall cease to
be Registrable Securities when: (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (ii) such securities shall have
been otherwise transferred, new certificates for such securities not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (iii) such securities shall have ceased to be
outstanding; or (iv) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A)          all registration and filing fees (including fees with respect to
filings required to be made with the Financial Industry Regulatory
Authority, Inc.) and any securities exchange on which the Ordinary Shares are
then listed;

 

(B)          fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the Underwriters in
connection with blue sky qualifications of Registrable Securities);

 

(C)          printing, messenger, telephone and delivery expenses;

 

(D)          reasonable fees and disbursements of counsel for the Company;

 

(E)          reasonable fees and disbursements of all independent registered
public accountants of the Company incurred specifically in connection with such
Registration; and

 

(F)          reasonable fees and expenses of one (1) legal counsel and one
(1) local counsel selected by the majority-in-interest of the Demanding Holders
initiating a Demand Registration to be registered for offer and sale in the
applicable Registration or the Takedown Requesting Holder initiating an
Underwritten Shelf Takedown.

 



4 

 

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf” shall have the meaning given in subsection 2.3.1.

 

“Sponsor” shall have the meaning given in the Recitals hereto.

 

“Sponsor Director” means an individual elected to the Board that has been
nominated by the Sponsor pursuant to this Agreement.

 

“Subsequent Shelf Registration” shall have the meaning given in subsection
2.3.2.

 

“Takedown Requesting Holder” shall have the meaning given in subsection 2.3.3.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.3.3.

 

“Working Capital Warrants” shall have the meaning given in the Recitals hereto.

 



5 

 

 

Article 2
REGISTRATIONS

 

2.1          Demand Registration.

 

2.1.1        Request for Registration. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, at any time and from time to time on or after the
date the Company consummates the Business Combination, the Holders of at least
20% in interest of the then-outstanding number of Registrable Securities (the
“Demanding Holders”) may make a written demand for Registration of all or part
of their Registrable Securities, which written demand shall describe the amount
and type of securities to be included in such Registration and the intended
method(s) of distribution thereof (such written demand a “Demand Registration”).
The Company shall, within five (5) days of the Company’s receipt of the Demand
Registration, notify, in writing, all other Holders of Registrable Securities of
such demand, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to a Demand Registration (each such Holder that includes
all or a portion of such Holder’s Registrable Securities in such Registration, a
“Requesting Holder”) shall so notify the Company, in writing, within three
(3) business days after the receipt by the Holder of the notice from the
Company. Upon receipt by the Company of any such written notification from a
Requesting Holder(s) to the Company, such Requesting Holder(s) shall be entitled
to have their Registrable Securities included in a Registration pursuant to a
Demand Registration and the Company shall effect, as soon thereafter as
practicable, but not more than forty five (45) days immediately after the
Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. Under no circumstances shall the Company
be obligated to effect more than an aggregate of three (3) Registrations
pursuant to a Demand Registration under this subsection 2.1.1 with respect to
any or all Registrable Securities; provided, however, that a Registration shall
not be counted for such purposes unless a Form S-1 or any similar long-form
registration statement that may be available at such time (“Form S-1”) has
become effective and all of the Registrable Securities requested by the
Requesting Holders to be registered on behalf of the Requesting Holders in such
Form S-1 Registration have been sold, in accordance with Section 3.1 of this
Agreement; provided, further, that an Underwritten Shelf Takedown shall not
count as a Demand Registration.

 

2.1.2        Effective Registration. Notwithstanding the provisions of
subsection 2.1.1 above or any other part of this Agreement, a Registration
pursuant to a Demand Registration shall not count as a Registration unless and
until (i) the Registration Statement filed with the Commission with respect to a
Registration pursuant to a Demand Registration has been declared effective by
the Commission and (ii) the Company has complied with all of its obligations
under this Agreement with respect thereto; provided, further, that if, after
such Registration Statement has been declared effective, an offering of
Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency the Registration
Statement with respect to such Registration shall be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated and (ii) a majority-in-interest of
the Demanding Holders initiating such Demand Registration thereafter
affirmatively elect to continue with such Registration and accordingly notify
the Company in writing, but in no event later than five (5) days, of such
election; provided, further, that the Company shall not be obligated or required
to file another Registration Statement until the Registration Statement that has
been previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

 

2.1.3        Underwritten Offering. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, if a majority-in-interest of the Demanding Holders
so advise the Company as part of their Demand Registration that the offering of
the Registrable Securities pursuant to such Demand Registration shall be in the
form of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

 



6 

 

 

2.1.4        Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Ordinary Shares or other equity
securities that the Company desires to sell and the Ordinary Shares, if any, as
to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other shareholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the ‘Maximum Number of
Securities’”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Registration and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have requested be included in such Underwritten Registration (such
proportion is referred to herein as “Pro Rata”‘)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Ordinary Shares or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
equity securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons (pro rata, based on the respective number of such securities
each such person has requested to be included in such Underwritten Registration
and the aggregate number of such securities that all such persons have requested
to be included in such Underwritten Registration) and that can be sold without
exceeding the Maximum Number of Securities.

 

2.1.5        Demand Registration Withdrawal. A majority-in-interest of the
Demanding Holders initiating a Demand Registration or a majority-in-interest of
the Requesting Holders (if any), pursuant to a Registration under subsection
2.1.1 shall have the right to withdraw from a Registration pursuant to such
Demand Registration for any or no reason whatsoever upon written notification to
the Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to its withdrawal under this subsection 2.1.5.

 



7 

 

 

2.2          Piggyback Registration.

 

2.2.1        Piggyback Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
shareholders of the Company (or by the Company and by the shareholders of the
Company including, without limitation, pursuant to Section 2.1 hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing shareholders, (iii) for an offering
of debt that is convertible into equity securities of the Company or (iv) for a
dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than seven (7) days before the anticipated filing date
of such Registration Statement, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within three (3) business days
after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the Company.
The notice periods set forth in this subsection 2.2.1 shall not apply to an
Underwritten Shelf Takedown conducted in accordance with subsection 2.3.3.

 

2.2.2        Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration (other than Underwritten Shelf Takedown), in good faith, advises
the Company and the Holders of Registrable Securities participating in the
Piggyback Registration in writing that the dollar amount or number of the
Ordinary Shares that the Company desires to sell, taken together with (i) the
Ordinary Shares, if any, as to which Registration has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant Section 2.2 hereof, and
(iii) the Ordinary Shares, if any, as to which Registration has been requested
pursuant to separate written contractual piggy-back registration rights of other
shareholders of the Company, exceeds the Maximum Number of Securities, then:

 

(a)          If the Registration is undertaken for the Company’s account, the
Company shall include in any such Registration (A) first, the Ordinary Shares or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (B) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the Registrable Securities of Holders exercising their
rights to register their Registrable Securities pursuant to subsection 2.2.1
hereof, Pro Rata based on the respective number of Registrable Securities that
each Holder has so requested exercising its rights to register its Registrable
Securities pursuant to subsection 2.2.1 hereof, which can be sold without
exceeding the Maximum Number of Securities; and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Ordinary Shares, if any, as to which Registration has
been requested pursuant to written contractual piggy-back registration rights of
other shareholders of the Company(pro rata, based on the respective number of
such securities each such person has requested to be included in such
Underwritten Registration and the aggregate number of such securities that all
such persons have requested to be included in such Underwritten Registration),
which can be sold without exceeding the Maximum Number of Securities;

 



8 

 

 

(b)          If the Registration is pursuant to a request by persons or entities
other than the Holders of Registrable Securities, then the Company shall include
in any such Registration (A) first, the Ordinary Shares or other equity
securities, if any, of such requesting persons or entities, other than the
Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1, Pro Rata, which can be sold
without exceeding the Maximum Number of Securities; (C) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Ordinary Shares or other equity securities for the account of other persons
or entities that the Company is obligated to register pursuant to separate
written contractual arrangements with such persons or entities (pro rata, based
on the respective number of such securities each such person has requested to be
included in such Underwritten Registration and the aggregate number of such
securities that all such persons have requested to be included in such
Underwritten Registration), which can be sold without exceeding the Maximum
Number of Securities.

 

2.2.3        Piggyback Registration Withdrawal. Any Holder of Registrable
Securities shall have the right to withdraw from a Piggyback Registration for
any or no reason whatsoever upon written notification to the Company and the
Underwriter or Underwriters (if any) of his, her or its intention to withdraw
from such Piggyback Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to such Piggyback Registration.
The Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

 

2.2.4        Unlimited Piggyback Registration Rights. For purposes of clarity,
any Registration effected pursuant to Section 2.2 hereof shall not be counted as
a Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

 



9 

 

 

2.3          Shelf Registrations.

 

2.3.1        The Holders of Registrable Securities may at any time, and from
time to time, request in writing that the Company, pursuant to Rule 415 under
the Securities Act (or any successor rule promulgated thereafter by the
Commission), register the resale of any or all of their Registrable Securities
on Form S-3 or similar short form registration statement that may be available
at such time (“Form S-3”), or if the Company is ineligible to use Form S-3, on
Form S-1; a registration statement filed pursuant to this subsection 2.3.1 (a
“Shelf”) shall provide for the resale of the Registrable Securities included
therein pursuant to any method or combination of methods legally available to,
and requested by, any Holder. Within three (3) days of the Company’s receipt of
a written request from a Holder or Holders of Registrable Securities for a
Registration on a Shelf, the Company shall promptly give written notice of the
proposed Registration to all other Holders of Registrable Securities, and each
Holder of Registrable Securities who thereafter wishes to include all or a
portion of such Holder’s Registrable Securities in such Registration shall so
notify the Company, in writing, within three (3) business days after the receipt
by the Holder of the notice from the Company. As soon as practicable thereafter,
but not more than ten (10) days after the Company’s initial receipt of such
written request for a Registration on a Shelf, the Company shall register all or
such portion of such Holder’s Registrable Securities as are specified in such
written request, together with all or such portion of Registrable Securities of
any other Holder or Holders joining in such request as are specified in the
written notification given by such Holder or Holders; provided, however, that
the Company shall not be obligated to effect any such Registration pursuant to
this subsection 2.3.1 if the Holders of Registrable Securities, together with
the Holders of any other equity securities of the Company entitled to inclusion
in such Registration, propose to sell the Registrable Securities and such other
equity securities (if any) at any aggregate price to the public of less than
$10,000,000. The Company shall maintain each Shelf in accordance with the terms
hereof, and shall prepare and file with the SEC such amendments, including
post-effective amendments, and supplements as may be necessary to keep such
Shelf continuously effective, available for use and in compliance with the
provisions of the Securities Act until such time as there are no longer any
Registrable Securities included on such Shelf. In the event the Company files a
Shelf on Form S-1, the Company shall use its commercially reasonable efforts to
convert the Form S-1 to a Form S-3 as soon as practicable after the Company is
eligible to use Form S-3.

 

2.3.2        If any Shelf ceases to be effective under the Securities Act for
any reason at any time while Registrable Securities included thereon are still
outstanding, the Company shall use its commercially reasonable efforts to as
promptly as is reasonably practicable cause such Shelf to again become effective
under the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf), and shall use its commercially
reasonable efforts to as promptly as is reasonably practicable amend such Shelf
in a manner reasonably expected to result in the withdrawal of any order
suspending the effectiveness of such Shelf or file an additional registration
statement (a “Subsequent Shelf Registration ) registering the resale of all
Registrable Securities including on such Shelf, and pursuant to any method or
combination of methods legally available to, and requested by, any Holder. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities included thereon. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form. In the
event that any Holder holds Registrable Securities that are not registered for
resale on a delayed or continuous basis, the Company, upon request of a Holder
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option, a
Shelf (including by means of a post-effective amendment) or a Subsequent Shelf
Registration and cause the same to become effective as soon as practicable after
such filing and such Shelf or Subsequent Shelf Registration shall be subject to
the terms hereof; provided, however, the Company shall only be required to cause
such Registrable Securities to be so covered once annually after inquiry of the
Holders.

 



10 

 

 

2.3.3        At any time and from time to time after a Shelf has been declared
effective by the Commission, the Sponsor and Zimmer may severally or jointly
request to sell all or any portion of its Registrable Securities in an
underwritten offering that is registered pursuant to the Shelf (each, an
“Underwritten Shelf Takedown”) provided that the Company shall only be obligated
to effect an Underwritten Shelf Takedown if such offering shall include
securities with a total offering price (including piggyback securities and
before deduction of underwriting discounts) reasonably expected to exceed, in
the aggregate, $10,000,000. All requests for Underwritten Shelf Takedowns shall
be made by giving written notice to the Company at least 48 hours prior to the
public announcement of such Underwritten Shelf Takedown, which shall specify the
approximate number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown and the expected price range (net of underwriting
discounts and commissions) of such Underwritten Shelf Takedown. The Company
shall include in any Underwritten Shelf Takedown the securities requested to be
included by any holder (each a “Takedown Requesting Holder”) at least 24 hours
prior to the public announcement of such Underwritten Shelf Takedown pursuant to
written contractual piggyback registration rights of such holder (including to
those set forth herein). The Sponsor and/or Zimmer, as applicable, shall have
the right to select the underwriter(s) for such offering (which shall consist of
one or more reputable nationally recognized investment banks), subject to the
Company’s prior approval which shall not be unreasonably withheld, conditioned
or delayed. For purposes of clarity, any Registration effected pursuant to this
subsection 2.3.3 shall not be counted as a Registration pursuant to a Demand
Registration effected under Section 2.1 hereof.

 

2.3.4        If the managing Underwriter or Underwriters in an Underwritten
Shelf Takedown, in good faith, advises the Company, the Sponsor and/or Zimmer,
as applicable, and the Takedown Requesting Holders (if any) in writing that the
dollar amount or number of Registrable Securities that the Sponsor, Zimmer and
the Takedown Requesting Holders (if any) desire to sell, taken together with all
other Ordinary Shares or other equity securities that the Company desires to
sell, exceeds the Maximum Number of Securities, then the Company shall include
in such Underwritten Shelf Takedown, as follows: (i) first, the Registrable
Securities of the Sponsor and/or Zimmer, as applicable, that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Ordinary Shares or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
equity securities of the Takedown Requesting Holders, if any, that can be sold
without exceeding the Maximum Number of Securities, determined Pro Rata based on
the respective number of Registrable Securities that each Takedown Requesting
Holder has so requested to be included in such Underwritten Shelf Takedown.

 



11 

 

 

2.3.5        The Sponsor and/or Zimmer, as applicable, shall have the right to
withdraw from an Underwritten Shelf Takedown for any or no reason whatsoever
upon written notification to the Company and the Underwriter or Underwriters (if
any) of its intention to withdraw from such Underwritten Shelf Takedown prior to
the public announcement of such Underwritten Shelf Takedown. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with an Underwritten Shelf
Takedown prior to a withdrawal under this subsection 2.3.5.

 

2.4          Restrictions on Registration Rights. If (A) during the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of, a Company initiated Registration
and provided that the Company has delivered written notice to the Holders prior
to receipt of a Demand Registration pursuant to subsection 2.1.1 and it
continues to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Registration and the Company and the Holders are
unable to obtain the commitment of underwriters to firmly underwrite the offer;
or (C) in the good faith judgment of the Board such Registration would be
seriously detrimental to the Company and the Board concludes as a result that it
is essential to defer the filing of such Registration Statement at such time,
then in each case the Company shall furnish to such Holders a certificate signed
by the Chairman of the Board stating that in the good faith judgment of the
Board it would be seriously detrimental to the Company for such Registration
Statement to be filed in the near future and that it is therefore essential to
defer the filing of such Registration Statement. In such event, the Company
shall have the right to defer such filing for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any 12-month period. Notwithstanding anything to
the contrary contained in this Agreement, no Registration shall be effected or
permitted and no Registration Statement shall become effective, with respect to
any Registrable Securities held by any Holder, until after the expiration of the
Founder Shares Lock-Up Period or the Private Placement Lock-Up Period, as the
case may be.

 

Article 3
COMPANY PROCEDURES

 

3.1          General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

 

3.1.1        prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 



12 

 

 

3.1.2        prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement, and such supplements to
the Prospectus, as may be requested by the Holders or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

 

3.1.3        prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

 

3.1.4        prior to any public offering of Registrable Securities, use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 

3.1.5        cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed;

 

3.1.6        provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

 

3.1.7        advise each seller of such Registrable Securities, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

 

3.1.8        at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus (other than by way of a document incorporated by
reference) furnish a copy thereof to each seller of such Registrable Securities
or its counsel;

 



13 

 

 

3.1.9        notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10      permit a representative of the Holders, the Underwriters, if any,
and any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

3.1.11     obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;

 

3.1.12     on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders, the placement agent or sales agent, if any, and the Underwriters, if
any, covering such legal matters with respect to the Registration in respect of
which such opinion is being given as the Holders, placement agent, sales agent,
or Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

 

3.1.13     in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14     make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

3.1.15     if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $50,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

 



14 

 

 

3.1.16     otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2          Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 

3.3          Requirements for Participation in Underwritten Offerings. No person
may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

3.4          Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 

3.5          Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Ordinary Shares
held by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission,
to the extent that such rule or such successor rule is available to the
Company), including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 



15 

 

 

Article 4
INDEMNIFICATION AND CONTRIBUTION

 

4.1          Indemnification.

 

4.1.1        The Company agrees to indemnify, to the extent permitted by law,
each Holder of Registrable Securities, its officers and directors and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein. The Company shall indemnify the
Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

4.1.2        In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

 



16 

 

 

4.1.3        Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4        The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

4.1.5        If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.6 from any
person who was not guilty of such fraudulent misrepresentation.

 



17 

 

 

Article 5
SHAREHOLDER RIGHTS

 

5.1          Subject to the terms and conditions of this Agreement, at any time
and from time to time on or after the date that the Company consummates a
Business Combination and for so long as the Sponsor holds any Registrable
Securities:

 

5.1.1        The Sponsor shall have the right, but not the obligation, to
designate three individuals to be appointed or nominated, as the case may be,
for election to the Board (including any successor, each, a “Nominee”) by giving
written notice to the Company on or before the time such information is
reasonably requested by the Board or the Nominating Committee of the Board, as
applicable, for inclusion in a proxy statement for a meeting of shareholders
provided to the Sponsor.

 

5.1.2        The Company will, as promptly as practicable, use its best efforts
to take all necessary and desirable actions (including, without limitation,
calling special meetings of the Board and the shareholders and recommending,
supporting and soliciting proxies) so that there are three Sponsor Directors
serving on the Board at all times.

 

5.1.3        The Company shall, to the fullest extent permitted by applicable
law, use its best efforts to take all actions necessary to ensure that: (i) each
Nominee is included in the Board’s slate of nominees to the shareholders of the
Company for each election of Directors; and (ii) each Nominee is included in the
proxy statement prepared by management of the Company in connection with
soliciting proxies for every meeting of the shareholders of the Company called
with respect to the election of members of the Board, and at every adjournment
or postponement thereof, and on every action or approval by written consent of
the shareholders of the Company or the Board with respect to the election of
members of the Board.

 

5.1.4        If a vacancy occurs because of the death, disability,
disqualification, resignation, or removal of a Sponsor Director or for any other
reason, the Sponsor shall be entitled to designate such person’s successor, and
the Company will, as promptly as practicable following such designation, use its
best efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.

 

5.1.5        If a Nominee is not elected because of such Nominee’s death,
disability, disqualification, withdrawal as a nominee or for any other reason,
the Sponsor shall be entitled to designate promptly another Nominee and the
Company will take all necessary and desirable actions within its control such
that the director position for which such Nominee was nominated shall not be
filled pending such designation or the size of the Board shall be increased by
one and such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.

 



18 

 

 

5.1.6        As promptly as reasonably practicable following the request of any
Sponsor Director, the Company shall enter into an indemnification agreement with
such Sponsor Director, in the form entered into with the other members of the
Board. The Company shall pay the reasonable, documented out-of-pocket expenses
incurred by the Sponsor Director in connection with his or her services provided
to or on behalf of the Company, including attending meetings or events attended
explicitly on behalf of the Company at the Company’s request.

 

5.1.7        The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as a Sponsor Director serves as a Director of the Company,
maintain such coverage with respect to such Sponsor Director; provided that upon
removal or resignation of such Sponsor Director for any reason, the Company
shall take all actions reasonably necessary to extend such directors’ and
officers’ liability insurance coverage for a period of not less than six years
from any such event in respect of any act or omission occurring at or prior to
such event.

 

5.1.8        For so long as a Sponsor Director serves as a Director of the
Company, the Company shall not amend, alter or repeal any right to
indemnification or exculpation covering or benefiting any Director nominated
pursuant to this Agreement as and to the extent consistent with applicable law,
whether such right is contained in the Company’s amended and restated memorandum
and articles of association, each as amended, or another document (except to the
extent such amendment or alteration permits the Company to provide broader
indemnification or exculpation rights on a retroactive basis than permitted
prior thereto).

 

5.1.9        Each Nominee may, but does not need to qualify as “independent”
pursuant to listing standards of the New York Stock Exchange (or such other
national securities exchange upon which the Company’s securities are then
listed).

 

5.1.10     Any Nominee will be subject to the Company’s customary due diligence
process, including its review of a completed questionnaire and a background
check. Based on the foregoing, the Company may object to any Nominee provided
(a) it does so in good faith, and (b) such objection is based upon any of the
following: (i) such Nominee was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses), (ii) such Nominee was the subject of any order, judgment, or
decree not subsequently reversed, suspended or vacated of any court of competent
jurisdiction, permanently or temporarily enjoining such proposed director from,
or otherwise limiting, the following activities: (A) engaging in any type of
business practice, or (B) engaging in any activity in connection with the
purchase or sale of any security or in connection with any violation of federal
or state securities laws, (iii) such Nominee was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days the right of such person to engage in any activity described in
clause (ii)(B), or to be associated with persons engaged in such activity,
(iv) such proposed director was found by a court of competent jurisdiction in a
civil action or by the Commission to have violated any federal or state
securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated, or (v) such
proposed director was the subject of, or a party to any federal or state
judicial or administrative order, judgment, decree, or finding, not subsequently
reversed, suspended or vacated, relating to a violation of any federal or state
securities laws or regulations. In the event the Board reasonably finds the
Nominee to be unsuitable based upon one or more of the foregoing clauses
(i) through (v) and reasonably objects to the identified director, Sponsor shall
be entitled to propose a different nominee to the Board within 30 calendar days
of the Company’s notice to Sponsor of its objection to the Nominee and such
replacement Nominee shall be subject to the review process outlined above.

 



19 

 

 

5.1.11     The Company shall take all necessary action to cause a Nominee chosen
by the Sponsor, at the request of such Nominee to be elected to the board of
directors (or similar governing body) of each material operating subsidiary of
the Company. The Nominee, as applicable, shall have the right to attend (in
person or remotely) any meetings of the board of directors (or similar governing
body or committee thereof) of each subsidiary of the Company.

 

Article 6
MISCELLANEOUS

 

6.1          Notices. Any notice or communication under this Agreement must be
in writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail,
telecopy, telegram or facsimile. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by courier service, hand delivery, electronic mail,
telecopy, telegram or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if to the Company, to: 200
Crescent Court, 19th Floor, Dallas, Texas 75201, Attention: C. John Wilder, with
copy to; Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022,
Attention: Christian O. Nagler and Brooks W. Antweil, and, if to any Holder, at
such Holder’s address or facsimile number as set forth in the Company’s books
and records. Any party may change its address for notice at any time and from
time to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this Section 6.1.

 

6.2          Assignment; No Third Party Beneficiaries.

 

6.2.1        This Agreement and the rights, duties and obligations of the
Company hereunder may not be assigned or delegated by the Company in whole or in
part.

 

6.2.2        Prior to the expiration of the Founder Shares Lock-up Period or the
Private Placement Lock-up Period, as the case may be, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee.

 

6.2.3        This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders, which shall include Permitted Transferees.

 

6.2.4       This Agreement shall not confer any rights or benefits on any
persons that are not parties hereto, other than as expressly set forth in this
Agreement and Section 6.2 hereof.

 



20 

 

 

6.2.5        No assignment by any party hereto of such party’s rights, duties
and obligations hereunder shall be binding upon or obligate the Company unless
and until the Company shall have received (i) written notice of such assignment
as provided in Section 6.1 hereof and (ii) the written agreement of the
assignee, in a form reasonably satisfactory to the Company, to be bound by the
terms and provisions of this Agreement (which may be accomplished by an addendum
or certificate of joinder to this Agreement). Any transfer or assignment made
other than as provided in this Section 6.2 shall be null and void.

 

6.3          Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.4          Counterparts. This Agreement may be executed in multiple
counterparts (including facsimile or PDF counterparts), each of which shall be
deemed an original, and all of which together shall constitute the same
instrument, but only one of which need be produced.

 

6.5          Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

 

6.6          Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS
AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED
INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION.

 

6.7          WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACTIONS OF THE SPONSOR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

6.8          Amendments and Modifications. Upon the written consent of the
Company and the Holders of at least a majority in interest of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one Holder, solely in its capacity as a holder of
the shares of the Company, in a manner that is materially different from the
other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 



21 

 

 

6.9          Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

 

6.10         Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

6.11         Remedies Cumulative. In the event that the Company fails to observe
or perform any covenant or agreement to be observed or performed under this
Agreement, the Holders may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

 

6.12         Other Registration Rights. The Company represents and warrants that
no person, other than (i) a Holder of Registrable Securities, (i) the Sponsor
and its permitted transferees, pursuant to the forward purchase agreement
entered into on the date hereof between the Company and the Sponsor, and
(iii) Zimmer and its permitted transferees, pursuant to the forward purchase
agreements entered into on the date hereof between the Company and Zimmer, has
any right to require the Company to register any securities of the Company for
sale or to include such securities of the Company in any Registration filed by
the Company for the sale of securities for its own account or for the account of
any other person. Further, the Company represents and warrants that this
Agreement supersedes any other registration rights agreement or agreement with
similar terms and conditions (other than the forward purchase agreements among
the Company and the Sponsor and the Company and Zimmer, each dated as of the
date hereof) in the event of a conflict between any such agreement or agreements
and this Agreement, the terms of this Agreement shall prevail.

 



22 

 

 

6.13         Term. This Agreement shall terminate upon the earlier of (i) the
tenth anniversary of the date of this Agreement and (ii) the date as of which no
Registrable Securities remain outstanding. The provisions of Section 3.5 and
Article IV shall survive any termination.

 

[SIGNATURE PAGES FOLLOW]

 



23 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:       BLUESCAPE OPPORTUNITIES ACQUISITION CORP.       By: /s/ C. John
Wilder   Name: C. John Wilder   Title: Chief Executive Officer

 





 

 

  HOLDERS:       BLUESCAPE SPONSOR LLC       By: /s/ C. John Wilder   Name: C.
John Wilder   Title: Executive Chairman       /s/ Curtis Hébert, Jr.   Curtis
Hébert, Jr.       /s/ Graham van’t Hoff   Graham van’t Hoff       /s/ Duncan
Palmer   Duncan Palmer

 

  ZP MASTER UTILITY FUND,LTD.       By: Zimmer Partners, LP, its investment
manager         By: Zimmer Partners GP, LLC, its general partner         By:
Sequentis Financial LLC, its managing member

 

  By: /s/ Barbara Burger   Name: Barbara Burger   Title: Director, General
Counsel and Secretary

 

[Signature Page to Registration and Shareholder Rights Agreement]

 





 